Opinion by
Ford, J.
In accordance with stipulation of counsel that the merchandise consists of nylon ribbon and that the items marked “A” are similar in use to silk pile ribbon, the claim at 25 percent ad valorem under paragraph 1206, Tariff Act of 1930, as modified by the General Agreement on Tariffs and Trade (T.D. 51802), or at 23% or 22% percent, depending upon the date of entry, under said paragraph, as modified by the Sixth Protocol to the General Agreement on Tariffs and Trade (T.D. 54108), was sustained. The items marked “B,” stipulated to be similar in use to fabrics, with fast edges, not over 12 inches wide, wholly or in chief value of silk, were held dutiable at 22% percent under paragraph 1207, as modified by the Torquay Protocol to the General Agreement on Tariffs and Trade (T.D. 52739), or at 21 or 20 percent, depending upon the date of entry, under said paragraph 1207, as modified by T.D. 54108, as claimed. United States v. Steinberg Bros. (47 CCPA 47, C.A.D. 727), followed.